Citation Nr: 1033954	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-10 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a herniated nucleus 
pulposus (HNP) with degenerative disc disease (DDD) of the 
cervical spine (cervical spine disability), including as 
secondary to service-connected degenerative joint disease (DJD) 
of the right shoulder (right shoulder disability).  

2.  Entitlement to service connection for numbness of the 4th and 
5th fingers of the left hand, claimed as radiculopathy, including 
as secondary to the service-connected right shoulder disability.  

3.  Entitlement to service connection for thoracolumbar 
degenerative arthritis with left lower extremity radiculopathy.   

4.  Entitlement to an initial rating higher than 10 percent for 
the right shoulder disability.  




REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1968 
to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
March and September 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

In March 2007, the RO denied the Veteran's claim for a higher 
rating for residual scarring from right shoulder surgery, but 
granted service connection for right shoulder DJD and assigned a 
10 percent disability rating.  The RO also denied service 
connection for cervical spine disability, as well as disability 
claimed as numbness of the 4th and 5th fingers of the left hand.  
The Veteran subsequently expressed his disagreement with the 
denials of service connection in a statement received in May 
2007.  In this statement, he also claimed service connection for 
a disability of the thoracolumbar segment of his spine.  The RO 
denied this other claim in September 2007, and he submitted his 
notice of disagreement (NOD), in response, in October 2007.

A statement of the case (SOC) was issued in March 2008.  In his 
substantive appeal (on VA Form 9) received in April 2008, the 
Veteran indicated that he wanted a hearing before the Board in 
Washington, DC (Central Office hearing).

Also on that April 2008 VA Form 9, the Veteran additionally noted 
his disagreement with the 10 percent rating assigned for the DJD 
affecting his right shoulder, and the RO sent him a SOC 
concerning this claim in June 2010.

In another VA Form 9 since received in July 2010, the Veteran 
indicated he did not want any of his cases (apparently referring 
to his claims) to go to Washington, DC.  He indicated, instead, 
that he wants a videoconference hearing, so this hearing must be 
scheduled before deciding his appeal.  38 C.F.R. §§ 20.700(e), 
20.703, 20.705.

Accordingly, the claims are REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before the Board.  Notify him of 
the date, time and location of this 
hearing.  Put a copy of this letter in his 
claims file.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


